Citation Nr: 0006341	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach disability, to include ulcers.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1963 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The veteran appeared at a 
personal hearing at the RO in August 1998.  The transcript of 
that hearing constituted a notice of disagreement, a 
supplemental statement of the case issued by the RO in August 
1998 constituted the statement of the case, and a VA Form 646 
received in April 1998 effectively constituted a substantive 
appeal. 


FINDINGS OF FACT

1.  By rating decision dated in April 1973, entitlement to 
service connection for infected kidney and stomach ulcers was 
denied; the veteran did not file a notice of disagreement 
from that determination.

2.  By rating decision dated in January 1976, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for infected kidney and stomach ulcers; 
the veteran did not file a timely notice of disagreement from 
that determination. 

3.  By rating decision dated in March 1988, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for kidney disability; the veteran did not file a 
timely notice of disagreement from that determination.

4.  Evidence received subsequent to the January 1976 rating 
decision is not, by itself or in connection with evidence 
previously of record, so significant that it must be 
considered to decide fairly the merits of the claim of 
entitlement to service connection for stomach disability, to 
include ulcers. 

5.  Evidence received subsequent to the March 1988 rating 
decision is not, by itself or in connection with evidence 
previously of record, so significant that it must be 
considered to decide fairly the merits of the claim of 
entitlement to service connection for kidney disability.


CONCLUSIONS OF LAW

1.  The April 1973 rating decision which denied entitlement 
to service connection for infected kidney disability and 
stomach disability, to include ulcers, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  The January 1976 rating decision which found no new and 
material evidence to reopen the veteran's underlying claim of 
entitlement to service connection for stomach disability, to 
include ulcers, is the most recent final denial of that 
claim.  38 U.S.C.A. § 7105(c) (West 1991).

3.  The March 1988 rating decision which found no new and 
material evidence to reopen the veteran's underlying claim of 
entitlement to service connection for kidney disability is 
the most recent final denial of that claim.  38 U.S.C.A. 
§ 7105(c) (West 1991).

4.  The evidence received since the January 1976 rating 
decision is not new and material and the veteran's claim of 
entitlement to service connection for stomach disability, to 
include ulcers, has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

5.  The evidence received since the March 1988 rating 
decision is not new and material and the veteran's claim of 
entitlement to service connection for kidney disability has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection for what 
was described as infected kidney and alleged stomach ulcer 
was denied in April 1973.  The veteran was furnished notice 
of that decision as well as notice of appellate rights and 
procedures, but he did not file a notice of disagreement.  
Accordingly, the April 1973 rating decision became final.  38 
U.S.C.A. § 7105(c).  A claim that is the subject of a prior 
final determination may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  The veteran subsequently submitted applications to 
reopen his claim and received denials of those applications 
dated in January 1976, pertaining to service connection for 
an infected kidney and stomach ulcers, and March 1988, 
pertaining to kidney stones, both of which found no new and 
material evidence to reopen the veteran's claims.  After 
reviewing the communications received from the veteran 
subsequent to the previously noted denials, the Board 
concludes that a timely notice of disagreement was not 
received to initiate an appeal of either the January 1976 
rating decision or the March 1988 rating decision.  
Accordingly, the January 1976 is the most recent final 
decision with respect to the claim for stomach ulcers and the 
March 1988 rating decision is the most recent final decision 
with respect to the claim for kidney stones.  38 U.S.C.A. 
§ 7105(c).  The present appeal arises from a subsequent 
attempt to reopen the claim.  In order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet.App. 273, 
285 (1996).  Accordingly, the Board must consider whether new 
and material evidence has been received since the January 
1976 and March 1988 decisions. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of both the January 1976 
and the March 1988 final rating decisions is the same and 
included the veteran's service medical records; records of VA 
hospitalizations in 1972, 1973 and 1975; a VA examination 
report dated in January 1973; and statements from the 
veteran.  Service medical records show that the veteran had 
gross hematuria and urgency, without flank pain, in January 
1965.  He was evaluated and given a diagnosis of probable 
prostatitis.  In October 1966, the veteran was evaluated due 
to a one month history of slight anorexia, epigastric pains 
and indigestion.  He denied hematuria or melena but had 
vomiting.  An upper gastrointestinal series showed no 
abnormality of the esophagus, stomach or duodenum.  In 
September 1969, the veteran again had epigastric complaints.  
He was admitted to the hospital for further evaluation.  
Diagnosis was gastritis of undetermined organism.  In early 
April 1970, the veteran again had complaints of burning 
epigastric pain.  The impression was gastritis versus early 
peptic ulcer disease.  There was no definitive diagnosis 
rendered.  The veteran had similar complaints of abdominal 
pain in later April 1970.  In August 1970, the veteran 
complained of "kidney trouble".  His symptoms included dark 
urine, urethral discharge and low back pain.  Impression was 
hyperbilirubinemia and nonspecific urethritis.  He was 
treated with antibiotics.  At a March 1965 examination, it 
was noted that the veteran had blood in his urine in January 
1965 which was treated without complications or sequela.  On 
a June 1971 medical examination report, it was noted that the 
veteran had stomach pains since 1965, which were treated 
without complications or sequela.  On examination, his 
abdomen and genitourinary system were clinically evaluated as 
normal.

Reports of hospitalization at VA facilities show that the 
veteran was hospitalized due to flank pain in November 1972, 
at which time he was diagnosed with right ureteral calculus 
with ureteral colic.  The veteran's symptoms were treated 
with a narcotic, and it was observed that he might have 
passed a small radiolucent calculus.  He was advised to 
return for follow-up in six weeks. 

A VA examination report, dated in January 1973, shows that 
the veteran reported his history of epigastric pain with 
vomiting, beginning in 1965, and that, although there was no 
diagnosis of an ulcer, he was treated during military service 
with diet and antacids.  The examiner noted on examination a 
general impression that the left kidney was bigger than the 
right.  He suggested further observation and evaluation. 

The veteran was hospitalized in February 1973 for observation 
and evaluation.  The reported diagnoses included hypertrophic 
gastritis and observation for infected kidney, none found. 

The veteran was again hospitalized in November 1975.  The 
veteran complained of epigastric distress with nausea and 
vomiting.  He reported a history of a duodenal ulcer.  X-ray 
of the duodenal revealed a deformed bulb and healed ulcer.  
The reported diagnoses were acute gastritis, etiology 
undetermined, and duodenal ulcer, old, healed with deformed 
bulb. 

Subsequent to the January 1976 and March 1988 rating 
decisions, the following relevant evidence has been 
submitted:  additional VA outpatient and hospitalization 
records, dating from April 1978 to September 1998; and 
transcript of a personal hearing held at the RO in June 1998.  
The VA medical records show that the veteran has been treated 
over the years for numerous epigastric and genitourinary 
complaints, as well as other ailments.  A hospitalization 
record dated in June 1974, not previously of record, showed 
the veteran was diagnosed with right renal colic due to 
calculus at that time.  The veteran reported passing kidney 
stones on numerous occasions.  In November 1996, the veteran 
was diagnosed with left renal colic.  In December 1996, a 
barium enema showed diverticulitis.  He was given a diagnosis 
of ureterolithiasis in early 1997.

The veteran testified at his personal hearing that he first 
began having problems with his kidneys in 1965, including 
blood in his urine, which was treated with antibiotics.  He 
also had pain in his side at that time.  These symptoms 
recurred in 1965 or 1966.  He was told he had a kidney 
infection and discharge.  He then had another recurrence 
after discharge in approximately 1971.  He stated he has had 
about five episodes of blood in his urine since discharge 
from service.  He further stated he has been treated at the 
VA for kidney stones and he continued to pass kidney stones 
as recently as the month prior to the hearing.  He stated 
that he had passed at least one kidney stone while in the 
military.  The veteran also testified that he had a stomach 
condition caused by ulcers.  He stated that he was treated 
for a peptic ulcer in service from 1966 to 1969 with Mylanta 
and a bland diet.  He stated that he was currently diagnosed 
with ulcers and was on medication.  He also stated that 
shortly after discharge from service he had had a GI series 
done and was diagnosed with gastritis.  The medication he was 
taking at the time of the hearing seemed to alleviate his 
stomach complaints.

The evidence that was submitted since the January 1976 and 
March 1988 final decisions is not so significant, either by 
itself or in conjunction with other evidence previously of 
record, that it must be considered to fairly decide the 
merits of the claims.  The new medical records merely show 
that the veteran has been diagnosed with renal colic, 
diverticulitis, and ureterolithiasis in the years after 
service.  The fact that the veteran suffered from epigastric 
complaints as well as kidney complaints during service as 
well as similar complaints in the 1970's after service .  
They do not suggest a relationship between the veteran's 
current stomach and kidney disorders and the period of active 
service, nor do they tend to show that these conditions began 
during active service.  They essentially add nothing new to 
the record that was not already known by the RO at the time 
of the prior decisions.  

With respect to the testimony offered by the veteran, the 
Board notes that the veteran is not competent to testify as 
to the etiology of his medical complaints.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  Thus, 
this evidence also is not material.  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, 214 (1993).

The Board observes that the RO has not determined initially 
whether the evidence submitted is "new" and "material," as 
defined by 38 C.F.R. § 3.156 in view of the Hodge decision.  
However, regardless of whether or not the RO might determine 
in view of Hodge that new and material evidence has been 
received, the Board would not be bound by that determination.  
It would remain the Board's function to review the RO's new 
and material evidence determination.  See generally Barnett 
v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 
1996).  Since (for the reasons outlined in this decision) the 
Board is unable to find that new and material evidence has 
been received, no purpose would be served by remanding the 
case to the RO for a preliminary finding on the new and 
material evidence question. 



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

